Case 1:20-cv-10912-GBD Document 13 Filed 01/19/21 Page 1 of 2

Robinson+-Cole

Chrysler East Building

666 Third Avenue, 20 floor
New York, NY 10017-4132
Main (212) 451-2900

Fax (212) 451-2999

 
   
 

January 15, 2021

Via ECF
Hon. George B. Daniels SO-ORDERED:
United States District Judge 3 “D Ny. } Q
United States District Court ot! he :

Southern District of New York Pepreeh. Daniels, U.S.D.J.
40 Foley Square, Room 240 ,

New York, NY 10007 Dated: JAN 19 2091:

RE: Diego Beekman Mut. Housing Ass’n Housing Dev. Fund Corp. v. Liberty Mut.
Ins. Co., et al., No. 1:20-cv-10912

Dear Judge Daniels:

This firm represents Defendants Liberty Mutual Insurance Company and American
Economy Insurance Company (“Defendants”) in the above-referenced insurance coverage
dispute. In accordance with Your Honor’s Individual Rules, we submit this joint request for
an extension of time for: (1) Plaintiff to file a complaint; and (2) Defendants to answer or
otherwise respond to Plaintiff's complaint.

As the Court is aware, on December 1, 2020, Plaintiff commenced this action in the
Supreme Court of the State of New York, Bronx County, by filing a summons with notice.
Plaintiff did not serve the summons with notice, but Defendants received a copy of the
summons with notice from a non-party on December 2, 2020. On December 24, 2020,
Defendants timely filed a notice of removal of this action on the basis of diversity citizenship,
as the action is between citizens of different states and the amount in controversy exceeds
$75,000, exclusive of interest and costs. Defendants’ deadline to answer or otherwise respond
to the operative pleading, which presumably would be Plaintiff's summons with notice, was
extended until January 15, 2021, by order dated January 5, 2021 (ECF No. 10).

The parties have reached an agreement to normalize the pleadings in this matter
(e.g., the filing of a complaint to which an answer or pre-answer motion might be made), and
respectfully request that the Court extend the deadlines to file pleadings, as follows:

 

 

{

Bostan | Hartford | New York | Providence | Miami | Stamford | LosAngeles | Wilmington | Philadelphia | Albany | New London | re.com

Robinson & Cole ur

 

 
Case 1:20-cv-10912-GBD Document 13 Filed 01/19/21 Page 2 of 2

Robinson--Cole

Hon. George B. Daniels
January 15, 2021
Page 2 of 2

e February 10, 2021: Deadline for Plaintiff to file its complaint;
e March 3, 2021: Deadline for Defendants to answer or otherwise respond to the
complaint.

The parties agree that Defendant is not required to answer or otherwise respond to Plaintiff's
summons with notice, as Plaintiff intends to file a complaint.

This request is made on consent. The only prior request is the aforementioned request
dated December 30, 2020 (ECF No. 9). If granted, this extension will not impact any other
deadlines in this case. The initial conference is scheduled for March 9, 2021.

Thank you for your consideration. Please do not hesitate to contact us, if the Court
would like any additional information.

Sincerely,

/s/ Gerald P. Dwyer, Ir.

Gerald P. Dwyer, Jr.

Cara C. Vecchione

ROBINSON & COLE LLP

Attorneys for Defendants Liberty Mutual Insurance Company
and American Economy Insurance Company

cc: Counsel of record (via ECF)

 

| Plaintiff's counsel requires additional time to obtain certain information from his client to include in the complaint.

 
